UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2014 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 04 YEAR: 2013 GRUPO TELEVISA, S.A.B. STATEMENT OF FINANCIAL POSITION AS OF DECEMBER 31, 2, 2012 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT TOTAL ASSETS CURRENT ASSETS CASH AND CASH EQUIVALENTS SHORT-TERM INVESTMENTS FINANCIAL INSTRUMENTS AVAILABLE FOR SALE 0 0 FINANCIAL INSTRUMENTS FOR NEGOTIATION 0 0 FINANCIAL INSTRUMENTS HELD TO MATURITY CUSTOMER (NET) CUSTOMER ALLOWANCE FOR DOUBTFUL ACCOUNTS -2,492,536 -2,185,723 OTHER ACCOUNTS RECEIVABLE (NET) OTHER ACCOUNTS RECEIVABLE ALLOWANCE FOR DOUBTFUL ACCOUNTS -236,441 -136,578 INVENTORIES BIOLOGICAL ASSETS CURRENT 0 0 OTHER CURRENT ASSETS ADVANCE PAYMENTS DERIVATIVE FINANCIAL INSTRUMENTS ASSETS AVAILABLE FOR SALE 0 0 DISCONTINUED OPERATIONS 0 0 RIGHTS AND LICENSING 0 0 OTHER NON-CURRENT ASSETS ACCOUNTS RECEIVABLE (NET) 0 INVESTMENTS INVESTMENTS IN ASSOCIATES AND JOINT VENTURES HELD-TO-MATURITY DEBT SECURITIES OTHER AVAILABLE- FOR- SALE INVESTMENTS OTHER PROPERTY, PLANT AND EQUIPMENT (NET) BUILDINGS MACHINERY AND INDUSTRIAL EQUIPMENT OTHER EQUIPMENT ACCUMULATED DEPRECIATION -49,198,237 -43,392,016 CONSTRUCTION IN PROGRESS INVESTMENT PROPERTIES 0 0 NON-CURRENT BIOLOGICAL ASSETS 0 0 INTANGIBLE ASSETS (NET) GOODWILL TRADEMARKS RIGHTS AND LICENSING CONCESSIONS OTHER DEFERRED TAX ASSETS OTHER NON-CURRENT ASSETS ADVANCE PAYMENTS 0 0 DERIVATIVE FINANCIAL INSTRUMENTS EMPLOYEE BENEFITS 0 0 ASSETS AVAILABLE FOR SALE 0 0 DISCONTINUED OPERATIONS 0 0 DEFERRED ASSETS (NET) 0 0 OTHER TOTAL LIABILITIES CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS 0 0 OTHER INTEREST BEARING LIABILITIES SUPPLIERS TAXES PAYABLE INCOME TAXES PAYABLE OTHER TAXES PAYABLE OTHER CURRENT LIABILITIES INTEREST PAYABLE DERIVATIVE FINANCIAL INSTRUMENTS 0 DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO CURRENT AVAILABLE FOR SALE ASSETS 0 0 DISCONTINUED OPERATIONS 0 0 OTHER NON-CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS OTHER INTEREST BEARING LIABILITIES DEFERRED TAX LIABILITIES 0 0 OTHER NON-CURRENT LIABILITIES DERIVATIVE FINANCIAL INSTRUMENTS DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO NON-CURRENT AVAILABLE FOR SALE ASSETS 0 0 DISCONTINUED OPERATIONS 0 0 OTHER STOCKHOLDERS' EQUITY CONTROLLING INTEREST SOCIAL CAPITAL SHARES REPURCHASED -12,848,448 -13,103,223 PREMIUM ON ISSUANCE OF SHARES CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 OTHER CAPITAL CONTRIBUTED 0 0 RETAINED EARNINGS (ACCUMULATED LOSSES) LEGAL RESERVE OTHER RESERVES 0 0 RETAINED EARNINGS NET INCOME FOR THE YEAR OTHER -4,086,740 -4,433,146 OTHER ACCUMULATED COMPREHENSIVE RESULTS (NET OF TAX) EARNINGS PER PROPERTY REASSESSMENT 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS -69,792 RESULT FOR FOREIGN CURRENCY CONVERSION -24,555 CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -140,944 -157,252 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE RESULT 0 0 NON-CONTROLLING INTEREST DATA INFORMATION AS OF DECEMBER 31, 2, 2012 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT FOREIGN CURRENCY LIABILITIES SHORT-TERM FOREIGN CURRENCY LIABILITIES LONG-TERM CAPITAL STOCK NOMINAL RESTATEMENT OF CAPITAL STOCK PENSIONS AND SENIORITY PREMIUMS NUMBER OF EXECUTIVES (*) 72 41 NUMBER OF EMPLOYEES (*) NUMBER OF WORKERS (*) 0 0 NUMBER OF OUTSTANDING SHARES (*) NUMBER OF REPURCHASED SHARES (*) RESTRICTED CASH (1) 0 0 DEBT OF NON-CONSOLIDATED COMPANIES GUARANTEED 0 0 (1) THIS CONCEPT MUST BE COMPLETED WHEN GUARANTEES HAVE BEEN PROVIDED AFFECTING CASH AND CASH EQUIVALENTS (*) DATA IN UNITS STATEMENTS OF COMPREHENSIVE INCOME FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME SERVICES SALE OF GOODS INTEREST 0 0 0 0 ROYALTIES DIVIDENDS 0 0 0 0 LEASE CONSTRUCTION 0 0 0 0 OTHER 0 0 0 0 COST OF SALES GROSS PROFIT (LOSS) GENERAL EXPENSES INCOME (LOSS) BEFORE OTHER INCOME AND EXPENSES, NET OTHER INCOME AND (EXPENSE), NET -83,150 -243,976 -650,432 -217,151 OPERATING INCOME (LOSS) FINANCE INCOME INTEREST INCOME FOREIGN EXCHANGE GAIN, NET 0 DERIVATIVES GAIN, NET EARNINGS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE EXPENSE INTEREST EXPENSE FOREIGN EXCHANGE LOSS, NET 0 0 0 DERIVATIVES LOSS, NET 0 0 0 0 LOSS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 OTHER 0 0 0 0 FINANCE INCOME (EXPENSE) NET -3,350,492 -17,661 PARTICIPATION IN THE RESULTS OF ASSOCIATES AND JOINT VENTURES -5,659,963 -4,736,774 -666,602 -432,772 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAXES INCOME TAX, CURRENT INCOME TAX, DEFERRED -10,128,125 -8,642,408 -780,056 INCOME (LOSS) FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET 0 0 0 0 NET INCOME (LOSS) NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST NET INCOME (LOSS) PER BASIC SHARE NET INCOME (LOSS) PER DILUTED SHARE STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAXES) FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME (LOSS) ITEMS NOT TO BE RECLASSIFIED INTO RESULTS EARNINGS PER PROPERTY REASSESSMENT 0 0 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS -75,065 -75,065 PARTICIPATION IN RESULTS FOR REVALUATION OF PROPERTIES OF ASSOCIATES AND JOINT VENTURES 0 0 0 0 ITEMS THAT MAY BE SUBSEQUENTLY RECLASSIFIED INTO RESULTS RESULT FOR FOREIGN CURRENCY CONVERSION -7,340 -204,861 CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -99,719 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES -5,467 OTHER COMPREHENSIVE INCOME 0 0 0 0 TOTAL OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST COMPREHENSIVE (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER OPERATING DEPRECIATION AND AMORTIZATION EMPLOYEES' PROFIT SHARING, CURRENT STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION (TWELVE MONTHS) FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT YEAR CURRENT PREVIOUS NET INCOME (**) OPERATING INCOME (LOSS) (**) CONTROLLING INTEREST NET INCOME (LOSS) (**) NET INCOME (LOSS) (**) OPERATING DEPRECIATION AND AMORTIZATION (**) (**) INFORMATION FOR THE LAST TWELVE MONTHS STATEMENTS OF CASH FLOWS (INDIRECT METHOD) FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR AMOUNT AMOUNT OPERATING ACTIVITIES INCOME (LOSS) BEFORE INCOME TAXES + (-) ITEMS NOT REQUIRING CASH + ESTIMATES FOR THE PERIOD + PROVISIONS FOR THE PERIOD 0 0 + (-) OTHER UNREALIZED ITEMS + (-) ITEMS RELATED TO INVESTING ACTIVITIES + DEPRECIATION AND AMORTIZATION FOR THE PERIOD (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT + (-) LOSS (REVERSION) IMPAIRMENT 0 (-) + EQUITY IN RESULTS OF AFFILIATES AND JOINT VENTURES (-) DIVIDENDS RECEIVED 0 0 (-) INTEREST INCOME (-) FOREIGN EXCHANGE FLUCTUATION (-) + OTHER ITEMS + (-) ITEMS RELATED TO FINANCING ACTIVITIES (+) ACCRUED INTEREST (+) FOREIGN EXCHANGE FLUCTUATION (+) FINANCIAL OPERATIONS OF DERIVATIVES + (-) OTHER ITEMS CASH FLOW BEFORE INCOME TAX CASH FLOWS PROVIDED OR USED IN OPERATION + (-) DECREASE (INCREASE) IN CUSTOMERS + (-) DECREASE (INCREASE) IN INVENTORIES + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLES AND OTHER ASSETS + (-) INCREASE (DECREASE) IN SUPPLIERS + (-) INCREASE (DECREASE) IN OTHER LIABILITIES + (-) INCOME TAXES PAID OR RETURNED NET CASH FLOWS FROM OPERATING ACTIVITIES INVESTING ACTIVITIES NET CASH FLOWS FROM INVESTING ACTIVITIES (-) PERMANENT INVESTMENTS IN SHARES + DISPOSITION OF PERMANENT INVESTMENT IN SHARES 0 0 (-) INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT + SALE OF PROPERTY, PLANT AND EQUIPMENT (-) TEMPORARY INVESTMENTS + DISPOSITION OF TEMPORARY INVESTMENTS (-) INVESTMENT IN INTANGIBLE ASSETS + DISPOSITION OF INTANGIBLE ASSETS 0 0 (-) BUSINESS ACQUISITIONS 0 0 + BUSINESS DISPOSITIONS 0 0 + DIVIDEND RECEIVED 0 + INTEREST RECEIVED 0 0 + (-) DECREASE (INCREASE) IN ADVANCES AND LOANS TO THIRD PARTIES 0 0 + (-) OTHER ITEMS FINANCING ACTIVITIES NET CASH FLOWS FROM FINANCING ACTIVITIES + BANK FINANCING + STOCK MARKET FINANCING 0 + OTHER FINANCING 0 0 (-) BANK FINANCING AMORTIZATION (-) STOCK MARKET FINANCING AMORTIZATION 0 0 (-) OTHER FINANCING AMORTIZATION + (-) INCREASE (DECREASE) IN CAPITAL STOCK 0 0 (-) DIVIDENDS PAID + PREMIUM ON ISSUANCE OF SHARES 0 0 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 (-) INTEREST EXPENSE (-) REPURCHASE OF SHARES 0 0 + (-) OTHER ITEMS NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CHANGES IN THE VALUE OF CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing CONCEPTS CAPITAL STOCK SHARES REPURCHASED ADDITIONAL PAID-IN CAPITAL CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES OTHER CAPITAL CONTRIBUTED RETAINED EARNINGS OR ACCUMULATED LOSSES ACCUMULATED OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) CONTROLLING INTEREST NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS’ EQUITY RESERVES RETAINED EARNINGS (ACCUMULATED LOSSES) BALANCE AT JANUARY 1, 2012 -15,971,710 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 0 0 0 0 0 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 -1,002,692 0 -1,002,692 -672,988 -1,675,680 (DECREASE) INCREASE OF CAPITAL -62,682 0 0 0 0 -1,929,032 0 0 0 0 REPURCHASE OF SHARES 0 -533,038 0 0 0 0 0 0 -533,038 0 -533,038 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 -248,138 0 -40,442 COMPREHENSIVE INCOME 0 0 0 0 0 0 BALANCE AT DECEMBER 31, 2012 -13,103,223 0 0 BALANCE AT JANUARY 1, 2013 -13,103,223 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 -101,814 0 -101,814 -1,088 -102,902 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 -2,168,384 0 -2,168,384 -118,238 -2,286,622 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 -1,057,083 0 0 0 0 0 0 -1,057,083 0 -1,057,083 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 -300 COMPREHENSIVE INCOME 0 0 0 0 0 0 BALANCE AT DECEMBER 31, 2013 -12,848,448 0 0 MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 04 YEAR: 2013 GRUPO TELEVISA, S.A.B. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AUDITED INFORMATION CONSOLIDATED Final Printing MEXICO CITY, D.F., MAY 5, 2014—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED AUDITED RESULTS FOR FOURTH QUARTER AND FULL YEAR 2013. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”). THE FOLLOWING INFORMATION FROM THE CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2, AS WELL AS THE PERCENTAGE CHANGE WHEN COMPARING 2: NET SALES NET SALES INCREASED BY 6.5% TO PS.73,790.7 MILLION IN 2,290.4 MILLION IN 2012. THIS INCREASE WAS ATTRIBUTABLE TO STRONG REVENUE GROWTH IN TELECOMMUNICATIONS, AND SKY SEGMENTS. OPERATING SEGMENT INCOME INCREASED 5.1%, REACHING PS.29,860.4 MILLION WITH A MARGIN OF 39.7% IN 2,413.5 MILLION WITH A MARGIN OF 40.3% IN 2012. NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY DECREASED TO PS.7,748.3 MILLION, OR 11.6%, IN 2,760.6 MILLION IN 2012. THE NET DECREASE OF PS.1,012.3 MILLION REFLECTED: I) A PS.4,993.3 MILLION INCREASE IN SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES, NET, PRIMARILY AS A RESULT OF A NON-CASH IMPAIRMENT ADJUSTMENT TO OUR NET INVESTMENT IN GSF, OUR 50% JOINT VENTURE IN THE IUSACELL TELECOM BUSINESS. II) A PS.1,177.4 MILLION INCREASE IN NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS, RESULTING PRIMARILY FROM THE RECOGNITION IN SKY AND OUR TELECOMMUNICATIONS SEGMENTS OF DEFERRED INCOME TAX ASSETS, WHICH INCLUDED A BENEFIT FROM TAX LOSS CARRYFORWARDS RELATED TO THESE SEGMENTS IN CONNECTION WITH THE RECENTLY ENACTED 2 THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY I) A PS.4,235.2 MILLION INCREASE IN FINANCE INCOME, NET, RESULTING PRIMARILY FROM A NON-CASH GAIN IN FAIR VALUE OF OUR OPTION TO CONVERT OUR INVESTMENT IN DEBENTURES ISSUED BY BMP, THE CONTROLLING COMPANY OF UNIVISION, INTO SHARES OF CAPITAL STOCK OF BMP; II) A PS.598.8 MILLION INCREASE IN THE OPERATING INCOME; AND III) A PS.324.4 MILLION DECREASE IN INCOME TAXES. FOURTH-QUARTER RESULTS AND FULL-YEAR RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FOURTH-QUARTER CONSOLIDATED RESULTS ENDED DECEMBER 31, 2-YEAR CONSOLIDATED RESULTS ENDED DECEMBER 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS.CONSOLIDATED RESULTSFOR THE FOURTH QUARTER2: CONTENT FOURTH-QUARTER SALES INCREASED 2.1% TO PS.10,433.8 MILLION COMPARED WITH PS.10,218.7 MILLION IN FOURTH QUARTER 2012. FULL-YEAR SALES INCREASED 2.8% TO PS.33,817.6 MILLION COMPARED WITH PS.32,884.1 MILLION IN 2012. ADVERTISING FOURTH-QUARTER ADVERTISING REVENUE INCREASED 7.8% TO PS.8,318.7 MILLION COMPARED WITH PS.7,716.2 MILLION IN FOURTH QUARTER 2012. FULL-YEAR ADVERTISING REVENUE INCREASED BY 3.9% TO PS.24,864.5 MILLION COMPARED WITH PS.23,935.9 MILLION IN 2012. THESE RESULTS REFLECT STRONGER ADVERTISING REVENUES IN OUR BROADCASTING CHANNELS AND PAY-TV NETWORKS. NETWORK SUBSCRIPTION REVENUE FOURTH-QUARTER NETWORK SUBSCRIPTION REVENUE DECREASED BY 22.1% TO PS.638.6 MILLION COMPARED TO PS.819.4 MILLION IN FOURTH-QUARTER 2012. THESE RESULTS REFLECT FORGONE REVENUE AS A RESULT OF THE IMPLEMENTATION OF THE MUST-OFFER RULING THAT CAME INTO EFFECT WITH THE CONSTITUTIONAL REFORM INTELECOMMUNICATIONS MATTERS. AMONG OTHER MEASURES, THIS REFORM REQUIRES US TO ALLOW THE RETRANSMISSION FREE OF CHARGE AND ON A NON-DISCRIMINATORY BASIS OF FREE-TO-AIR TELEVISION SIGNALS TO PAY-TV LICENSEES THAT OPERATE IN THE SAME AREA OF GEOGRAPHIC COVERAGE, SUBJECT TO CERTAIN CONDITIONS BEING MET. FULL-YEAR NETWORK SUBSCRIPTION REVENUE GREW BY 2.3% TO PS.3,263.6 MILLION COMPARED WITH PS.3,189.2 MILLION IN 2012, MAINLY AS A RESULT OF THE SUSTAINED ADDITION OF PAY-TV SUBSCRIBERS IN MEXICO AND, TO A LESSER EXTENT, ABROAD. WE CLOSED 2, AN INCREASE OF 7.5% FROM 2012. THIS EFFECT WAS PARTIALLY OFFSET BY THE MUST-OFFER RULING REFERRED TO ABOVE AND TO A LESSER EXTENT A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES. LICENSING AND SYNDICATION FOURTH-QUARTER LICENSING AND SYNDICATION REVENUE DECREASED BY 12.3% TO PS.1,476.5 MILLION COMPARED TO PS.1,683.1 MILLION IN FOURTH-QUARTER 2012. THE DECREASE IS MOSTLY EXPLAINED BY UNUSUALLY STRONG SALES TO LATIN AMERICA AND COPRODUCTION REVENUES IN FOURTH QUARTER 2012, AND THE RESULTING DIFFICULT COMPARISON TO THE CURRENT PERIOD. ROYALTIES FROM UNIVISION INCREASED 8.7% FROM US$68.0 MILLION IN FOURTH QUARTER 2$74.0 MILLION IN FOURTH QUARTER 2013. THE FULL-YEAR DECREASE IN LICENSING AND SYNDICATION REVENUE OF 1.2% TO PS.5,689.5 MILLION COMPARED WITH PS.5,759.0 MILLION IN 2) A DECREASE IN SALES TO THE REST OF THE WORLD AND LOWER COPRODUCTION REVENUES; AND II) A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED REVENUES. THIS NEGATIVE EFFECT WAS PARTIALLY OFFSET BY AN INCREASE OF 10.3% IN ROYALTIES FROM UNIVISION, FROM US$247.6 MILLION IN 2$273.2 MILLION IN 2013. FOURTH-QUARTER OPERATING SEGMENT INCOME DECREASED 2.1% TO PS.4,705.4 MILLION COMPARED WITH PS.4,807.8 MILLION IN FOURTH QUARTER 2012; THE MARGIN WAS 45.1%. THESE RESULTS REFLECT HIGHER REVENUES THAT WERE OFFSET BY THE EFFECTS OF THE MUST-OFFER RULING. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 1.0% TO PS.15,566.0 MILLION COMPARED WITH PS.15,411.1 MILLION IN 2012. THE MARGIN WAS 46.0%. THESE RESULTS REFLECT HIGHER REVENUES, WHICH WERE PARTIALLY OFFSET BY THE DECREASE IN NETWORK SUBSCRIPTION REVENUE, THE INCREASE IN PRODUCTION COSTS OF SPECIAL EVENTS, AN INCREASE IN OPERATING EXPENSES RELATED TO HIGHER EMPLOYEE COSTS AND AGENCY COMMISSIONS, AND A NEGATIVE TRANSLATION EFFECT. PUBLISHING FOURTH-QUARTER SALES DECREASED 7.3% TO PS.927.7 MILLION COMPARED WITH PS.1,000.3 MILLION IN FOURTH QUARTER 2012. FULL-YEAR SALES DECREASED 6.8% TO PS.3,218.3 MILLION COMPARED WITH PS.3,453.0 MILLION IN 2012. THE DECREASE IS EXPLAINED BY LOWER CIRCULATION AND ADVERTISING REVENUES IN MEXICO AND THE REST OF THE WORLD AND A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES. IN 2013 MEXICO-DERIVED REVENUES REPRESENTED 39.2% COMPARED WITH 38.7% IN 2012. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 6.5% TO PS.144.4 MILLION COMPARED WITH PS.135.6 MILLION IN FOURTH QUARTER 2012, AND THE MARGIN WAS 15.6%. FULL-YEAR OPERATING SEGMENT INCOME DECREASED 26.5% TO PS.328.9 MILLION COMPARED WITH PS.447.6 MILLION IN 2012, AND THE MARGIN WAS 10.2%. THIS DECREASE REFLECTS LOWER SALES AND HIGHER MARKETING EXPENSES. THIS EFFECT WAS PARTIALLY OFFSET BY I) A DECREASE IN PAPER, PRINTING AND EDITING COSTS; AND II) A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS AND EXPENSES. SKY FOURTH-QUARTER SALES INCREASED BY 9.7% TO PS.4,180.7 MILLION COMPARED WITH PS.3,810.5 MILLION IN FOURTH QUARTER 2012. DURING THE QUARTER, SKY ADDED A TOTAL OF 136,550 SUBSCRIBERS, MAINLY IN MEXICO. FULL-YEAR SALES INCREASED 11.3% TO PS.16,098.3 MILLION COMPARED WITH PS.14,465.3 MILLION IN 2012. THE ANNUAL INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE OF MORE THAN 862,000, WHICH IS EXPLAINED BY THE CONTINUED SUCCESS OF SKY’S LOW-COST OFFERING, THE ATTRACTIVENESS OF SKY’S TRADITIONAL PAY-TV PACKAGES, AND THE INCREASE IN ADVERTISING REVENUES. AS OF DECEMBER 31, 2013, THE NUMBER OF NET ACTIVE SUBSCRIBERS INCREASED TO 6,015,475 (INCLUDING 168,), COMPARED WITH 5,153,445 (INCLUDING 164,) AS OF DECEMBER 31, 2012. SKY CLOSED THE YEAR WITH 203, FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 11.4% TO PS.1,787.3 MILLION COMPARED WITH PS.1,604.4 MILLION IN FOURTH QUARTER 2012, AND THE MARGIN WAS 42.8%. THIS INCREASE REFLECTS LOWER PROGRAMMING COSTS, PARTIALLY OFFSET BY THE AMORTIZATION OF COSTS RELATED WITH THE 24 EXCLUSIVE MATCHES OF THE 2 FULL-YEAR OPERATING SEGMENT INCOME INCREASED 11.9% TO PS.7,340.5 MILLION COMPARED WITH PS.6,558.0 MILLION IN 2012, AND THE MARGIN WAS 45.6%. THIS INCREASE REFLECTS I) AN INCREASE IN SALES; AND II) LOWER PROGRAMMING COSTS. THIS EFFECT WAS PARTIALLY COMPENSATED BY I) HIGHER COSTS AND EXPENSES INHERENT TO THE GROWTH IN THE SUBSCRIBER BASE, MAINLY IN THE LOWER-COST PACKAGES; AND II) HIGHER PROGRAMMING EXPENSES RELATED TO SPECIAL EVENTS. TELECOMMUNICATIONS FOURTH-QUARTER SALES INCREASED 13.9% TO PS.4,599.4 MILLION COMPARED WITH PS.4,037.0 MILLION IN FOURTH QUARTER 2 FULL-YEAR SALES INCREASED 10.1% TO PS.17,138.8 MILLION COMPARED WITH PS.15,570.4 MILLION IN 2012. IN THE AGGREGATE, THE THREE CABLE OPERATIONS ADDED , INCREASING 21.4% AND 27.6% COMPARED WITH 2012, RESPECTIVELY, WHILE VIDEO RGUS EXPANDED BY 8.1%. YEAR-OVER-YEAR, CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL NET SALES INCREASED 12.6%, 12.9%, 9.6%, AND 0.4% RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE TELECOMMUNICATIONS SUBSIDIARIES AS OF DECEMBER 31, 2013: THE SUBSCRIBER BASE OF CABLEVISIÓN OF VIDEO, BROADBAND AND VOICE AS OF DECEMBER 31, 2,525, 666,,023 SUBSCRIBERS, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND VOICE AS OF DECEMBER 31, 2,185,090, 705,,609 SUBSCRIBERS, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND VOICE AS OF DECEMBER 31, 2,697, 295,,295 SUBSCRIBERS, RESPECTIVELY. THE RGUS OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF DECEMBER 31, 2,949,012, 2,237,,114, RESPECTIVELY. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 4.9% TO PS.1,656.2 MILLION COMPARED WITH PS.1,579.1 MILLION IN FOURTH QUARTER 2012, AND THE MARGIN WAS 36.0%. THESE RESULTS REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS, AND LOWER PROGRAMMING COSTS, PARTIALLY COMPENSATED BY A LOWER MARGIN IN BESTEL WHEN COMPARED TO LAST YEAR, AND HIGHER PERSONNEL COSTS AND SELLING EXPENSES IN OUR CABLE PLATFORMS. THE LOWER MARGIN IN BESTEL IS EXPLAINED BY THE LARGER CONTRIBUTION OF LONG DISTANCE REVENUE, WHICH HAS BECOME A BIGGER PORTION OF ITS REVENUE MIX. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 5.5% TO PS.6,131.8 MILLION COMPARED WITH PS.5,812.8 MILLION IN 2012, AND THE MARGIN WAS 35.8%. THESE RESULTS PRIMARILY REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS. THESE FAVORABLE VARIANCES WERE PARTIALLY OFFSET BY THE LOWER MARGIN OF BESTEL AND THE INCREASE IN MAINTENANCE COSTS, PERSONNEL COSTS, AND ADVERTISING SPENDING DURING THE YEAR. THE FOLLOWING INFORMATION SET FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR TELECOMMUNICATIONS SUBSIDIARIES FOR 2: THE REVENUES FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.5,678.1 MILLION, PS.6,139.5 MILLION, PS.2,713.2 MILLION AND PS.3,051.4 MILLION, RESPECTIVELY. THE REVENUES FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.5,041.1 MILLION, PS.5,439.7 MILLION, PS.2,474.6 MILLION AND PS.3,039.8 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.2,266.2 MILLION, PS.2,108.9 MILLION, PS.1,177.6 MILLION AND PS.820.7 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.2,033.8 MILLION, PS.2,007.6 MILLION, PS.1,065.6 MILLION AND PS.955.6 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS IN REVENUES OF PS.443.4 MILLION AND PS.424.8 MILLION IN 2, RESPECTIVELY, NOR PS.241.6 MILLION AND PS.249.8 MILLION IN 2, RESPECTIVELY, IN OPERATING SEGMENT INCOME, WHICH ARE INCLUDED IN THE CONSOLIDATED RESULTS OF TELECOMMUNICATIONS. OTHER BUSINESSES FOURTH-QUARTER SALES INCREASED 55.3% TO PS.1,647.1 MILLION COMPARED WITH PS.1,060.5 MILLION IN FOURTH QUARTER 2012, DRIVEN MAINLY BY OUR FEATURE-FILM DISTRIBUTION AND SOCCER BUSINESSES. FULL-YEAR SALES INCREASED 15.3% TO PS.4,855.0 MILLION COMPARED WITH PS.4,211.3 MILLION IN 2012. BUSINESSES THAT PERFORMED WELL INCLUDE FEATURE-FILM DISTRIBUTION, SOCCER, RADIO, AND GAMING. THE SOCCER BUSINESS BENEFITED FROM PLAYER RELATED TRANSACTIONS, WHILE THE RADIO BUSINESS SAW AN INCREASE IN ADVERTISING REVENUES. FINALLY, THE FEATURE-FILM DISTRIBUTION BUSINESS DISTRIBUTED HITS SUCH AS “THE HUNGER GAMES: CATCHING FIRE” AND “INSTRUCTIONS NOT INCLUDED”. FOURTH-QUARTER OPERATING SEGMENT INCOME REACHED PS.196.5 MILLION COMPARED WITH PS.15.3 MILLION IN FOURTH QUARTER 2012. FULL-YEAR OPERATING SEGMENT INCOME REACHED PS.493.2 MILLION COMPARED WITH PS.184.0 MILLION IN 2012, REFLECTING I) INCREASES IN THE OPERATING SEGMENT INCOME OF FEATURE-FILM DISTRIBUTION, RADIO, AND GAMING; II) A SHIFT FROM LOSS TO INCOME IN OUR SOCCER BUSINESS; AND III) A SMALLER OPERATING SEGMENT LOSS IN OUR PUBLISHING DISTRIBUTION BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE FOURTH QUARTER 2, RESPECTIVELY. INTERSEGMENT OPERATIONS FOR 2,337.3 MILLION AND PS.1,293.7 MILLION, RESPECTIVELY. CORPORATE EXPENSES CORPORATE EXPENSES INCREASED 18.8% TO PS.358.4 MILLION IN FOURTH QUARTER 2-BASED COMPENSATION EXPENSE, WHICH IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE CONDITIONALLY SOLD TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. CORPORATE EXPENSES FOR THE FULL YEAR 2% TO PS.1,192.5 MILLION COMPARED TO PS.1,149.3 IN 2012. OTHER EXPENSE, NET OTHER EXPENSE, NET, DECREASED BY PS.567.3 MILLION, OR 87.2%, TO PS.83.1 MILLION IN 2013, FROM PS.650.4 MILLION IN 2012. THIS DECREASE REFLECTED PRIMARILY OTHER INCOME FROM UNIVISION IN THE AMOUNT OF US$30 MILLION RELATED TO THE RELEASE OF CERTAIN CARRIAGE RIGHTS WITH DIRECTV HELD BY US IN THE UNITED STATES, AS WELL AS A LOWER LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, AND A REDUCTION IN EXPENSE RELATED TO FINANCIAL ADVISORY AND PROFESSIONAL SERVICES. OTHER EXPENSE, NET, IN 2013, INCLUDED PRIMARILY DONATIONS, FINANCIAL ADVISORY AND PROFESSIONAL SERVICES, AND LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, WHICH WAS PARTIALLY OFFSET BY OTHER INCOME FROM UNIVISION. NON-OPERATING RESULTS FINANCE INCOME OR EXPENSE, NET THE FOLLOWING INFORMATION SETS FORTH THE FINANCE INCOME (EXPENSE), NET, STATED IN MILLIONS OF MEXICAN PESOS FOR THE YEARS ENDED DECEMBER 31, 2: FINANCE INCOME, NET, INCREASED BY PS.4,235.2 MILLION TO PS.884.7 MILLION IN 2,350.5 MILLION IN 2012. THIS INCREASE REFLECTED PRIMARILY I) A PS.4,994.6 MILLION INCREASE IN OTHER FINANCE INCOME, NET, TO PS.4,841.7 MILLION IN 2, NET IN 2012, RESULTINGPRIMARILY FROM A NON-CASH GAIN IN FAIR VALUE OF OUR OPTION TO CONVERT OUR INVESTMENT IN DEBENTURES ISSUED BY BMP, THE CONTROLLING COMPANY OF UNIVISION,INTO SHARES OF CAPITAL STOCK OF BMP; AND II) A PS.85.7 MILLION INCREASE IN INTEREST INCOME TO PS.1,130.0 MILLION IN 2,044.3 MILLION IN 2012, EXPLAINED PRIMARILY BY A HIGHER AVERAGE AMOUNT OF CASH, CASH EQUIVALENTS AND TEMPORARY INVESTMENTSDURING 2013. THESE FAVORABLE VARIANCES WERE OFFSET BY I) A PS.433.9 MILLION INCREASE IN INTEREST EXPENSE TO PS.4,803.2 MILLION IN 2,369.3 MILLION IN 2012, DUE PRIMARILY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF DEBT AND FINANCE LEASE OBLIGATIONS IN 2013; AND II) A PS.411.2 MILLION INCREASE IN FOREIGN EXCHANGE LOSS TO PS.283.8 MILLION IN FOREIGN EXCHANGES LOSS, NET IN 2, NET IN 2012,RESULTING PRIMARILY FROM THE EFFECT OF A 1.7% DEPRECIATION OF THE MEXICAN PESO AGAINST THE U.S. DOLLAR ON OUR AVERAGE NET UNHEDGED U.S. DOLLAR LIABILITY POSITION IN 2% APPRECIATION AND A LOWER AVERAGE NET U.S. DOLLAR LIABILITY POSITION IN 2012. SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES, NET SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES, NET, INCREASED BY PS.4,993.3 MILLION, TO PS.5,659.9 MILLION IN 2-CASH IMPAIRMENT ADJUSTMENT TO OUR NET INVESTMENT IN GSF, OUR 50% JOINT VENTURE IN THE IUSACELL TELECOM BUSINESS. THIS EFFECT WAS PARTIALLY OFFSET BY AN INCREASE IN OUR SHARE OF INCOME OF BMP, THE CONTROLLING COMPANY OF UNIVISION. INCOME TAXES INCOME TAXES DECREASED BY PS.324.4 MILLION, OR 8%, TO PS.3,729.0 MILLION IN 2,053.4 MILLION IN 2012. THIS DECREASE REFLECTED PRIMARILY A LOWER EFFECTIVE INCOME TAX RATE. NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS INCREASED BY PS.1,177.4 MILLION, OR 90%, TO PS.2,485.9 MILLION IN 2013, COMPARED WITH PS.1,308.5 MILLION IN 2012. THIS INCREASE REFLECTED PRIMARILY A HIGHER PORTION OF NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS IN OUR SKY AND TELECOMMUNICATIONS SEGMENTS. THIS INCREASE RESULTED PRIMARILY FROM THE RECOGNITION OF DEFERRED INCOME TAX ASSETS, WHICH INCLUDED A BENEFIT FROM TAX LOSS CARRYFORWARDS RELATED TO THESE SEGMENTS IN CONNECTION WITH THE RECENTLY ENACTED 2 OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING 2013, WE INVESTED APPROXIMATELY US$1,157.8 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES. THESE CAPITAL EXPENDITURES INCLUDED APPROXIMATELY US$599.9 MILLION FOR OUR TELECOMMUNICATIONS SEGMENT, US$397.7 MILLION FOR OUR SKY SEGMENT, AND US$160.2 MILLION FOR OUR CONTENT SEGMENT AND OTHER BUSINESSES. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR TELECOMMUNICATIONS SEGMENT DURING 2$187.9 MILLION FOR CABLEVISIÓN, US$245.5 MILLION FOR CABLEMÁS, US$112.8 MILLION FOR TVI, AND US$53.7 MILLION FOR BESTEL. DURING 2013, WE MADE ADDITIONAL CAPITAL CONTRIBUTIONS IN CONNECTION WITH OUR 50% JOINT INTEREST IN GSF IN THE AGGREGATE AMOUNT OF PS.1,587.5 MILLION. ALSO, DURING THIRD QUARTER 2013, WE MADE AN INVESTMENT IN THE AMOUNT OF PS.7,, SUBJECT TO REGULATORY APPROVAL, WILL ALLOW US TO ACQUIRE 95% OF THE EQUITY INTEREST OF TENEDORA ARES, S.A.P.I. DE C.V. (“ARES”), OWNER OF 51% OF THE EQUITY INTEREST OF GRUPO CABLE TV, S.A. DE C.V. (“CABLECOM”), A TELECOMMUNICATIONS COMPANY THAT OFFERS VIDEO, TELEPHONY AND DATA SERVICES IN MEXICO. IN ADDITION, ARES HAS AN OPTION TO ACQUIRE IN THE FUTURE, SUBJECT TO REGULATORY APPROVALS, THE REMAINING 49% OF THE EQUITY INTEREST OF CABLECOM. AS PART OF THIS TRANSACTION, WE INVESTED IN A LONG-TERM DEBT INSTRUMENT ISSUED BY ARES IN THE AMOUNT OF US$195 MILLION. DEBT AND FINANCE LEASE OBLIGATIONS THE FOLLOWING INFORMATION SETS FORTH OUR TOTAL DEBT AND FINANCE LEASE OBLIGATIONS AS OF DECEMBER 31, 2: THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.60,055.8 MILLION AND PS.52,991.4 MILLION AS OF DECEMBER 31, 2, 2012, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTIONOF LONG-TERM DEBT IN THE AMOUNT OF PS.312.7 MILLION AND PS.375.0 MILLION, RESPECTIVELY. ADDITIONALLY,WE HAD FINANCE LEASE OBLIGATIONS IN THE AMOUNT OF PS.4,919.3 MILLION AND PS.4,971.1 MILLION AS OF DECEMBER 31, 2, 2012, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.424.7 MILLIONAND PS.439.2 MILLION, RESPECTIVELY. AS OF DECEMBER 31, 2013, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.34,993.7 MILLION. THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF DECEMBER 31, 2013, AMOUNTED TO PS.4,647.1 MILLION. SHARES OUTSTANDING AS OF DECEMBER 31, 2, OUR SHARES OUTSTANDING AMOUNTED TO 335,501.0 MILLION AND 333,897.9 MILLION SHARES, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,867.5 MILLION AND 2,853.8 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF DECEMBER 31, 2, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 573.5 MILLION AND 570.8 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ABOUT TELEVISA TELEVISA IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT OPERATES FOUR BROADCAST CHANNELS IN MEXICO CITY, PRODUCES AND DISTRIBUTES 24 PAY-TV BRANDS FOR DISTRIBUTION IN MEXICO AND THE REST OF THE WORLD, AND EXPORTS ITS PROGRAMS AND FORMATS TO THE U.S. THROUGH UNIVISION COMMUNICATIONS INC. (“UNIVISION”) AND TO OTHER TELEVISION NETWORKS IN OVER 50 COUNTRIES. TELEVISA IS ALSO AN ACTIVE PARTICIPANT IN MEXICO’S TELECOMMUNICATIONS INDUSTRY. IT HAS A MAJORITY INTEREST IN SKY, A LEADING DIRECT-TO-HOME SATELLITE TELEVISION SYSTEM OPERATING IN MEXICO, THE DOMINICAN REPUBLIC AND CENTRAL AMERICA AND IN FOUR TELECOMMUNICATIONS BUSINESSES: CABLEVISIÓN, CABLEMÁS, TVI, AND BESTEL. THROUGH ITS CABLE COMPANIES, TELEVISA OFFERS VIDEO, VOICE, AND BROADBAND SERVICES. TELEVISA ALSO HAS INTERESTS IN MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. IN ADDITION, TELEVISA HAS A 50% EQUITY STAKE IN GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANY OF GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), MEXICO’S THIRD LARGEST MOBILE TELECOM PROVIDER IN TERMS OF SUBSCRIBERS. IN THE UNITED STATES, TELEVISA HAS EQUITY AND DEBENTURES THAT, UPON CONVERSION AND SUBJECT TO ANY NECESSARY APPROVAL FROM THE FEDERAL COMMUNICATIONS COMMISSION (“FCC”) IN THE UNITED STATES, WOULD REPRESENT APPROXIMATELY 38% ON A FULLY DILUTED, AS-CONVERTED BASIS OF THE EQUITY CAPITAL IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, THE LEADING MEDIA COMPANY SERVING THE UNITED STATES HISPANIC MARKET. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. THE FINANCIAL INSTITUTIONS THAT PERFORM FINANCIAL ANALYSIS ON THE SECURITIES OF GRUPO TELEVISA, S.A.B. ARE AS FOLLOWS: INSTITUTION: BBVA BANCOMER CREDIT SUISSE GBM CASA DE BOLSA GOLDMAN SACHS HSBC ITAÚ SECURITIES JPMORGAN MAXIM GROUP MERRILL LYNCH MORGAN STANLEY NEW STREET SANTANDER SCOTIABANK UBS MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 04 YEAR: 2013 GRUPO TELEVISA, S.A.B. FINANCIAL STATEMENT NOTES AUDITED INFORMATION CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1.BASIS OF PREPARATION AND ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND SUBSIDIARIES (COLLECTIVELY, THE "GROUP"), FOR THE YEARS ENDED DECEMBER 31, 2,ARE UNAUDITED,AND HAVE BEEN PREPARED BY USING THE GUIDELINES PROVIDED BY THE INTERNATIONAL ACCOUNTING STANDARD 34, INTERIM FINANCIAL REPORTING. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. THESE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEARS ENDED DECEMBER 31, 2, WHICH HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS AS ISSUED BY THE INTERNATIONAL ACCOUNTING STANDARDS BOARD, AND INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH WERE APPLIED ON A CONSISTENT BASIS AS OF DECEMBER 31, 2013, EXCEPT FOR THE MATTER DISCUSSED IN THE FOLLOWING PARAGRAPH. IN THE FIRST QUARTER OF 2013, THE GROUP ADOPTED THE PROVISIONS OF THE INTERNATIONAL ACCOUNTING STANDARD (“IAS”) 19, EMPLOYEE BENEFITS, AS AMENDED IN 2011, WHICH BECAME EFFECTIVE ON JANUARY 1, 2013. THE AMENDED IAS 19 ELIMINATED THE CORRIDOR APPROACH FOR THE RECOGNITION OF ACTUARIAL GAINS AND LOSSES, AND REQUIRES THE CALCULATION OF FINANCE COSTS ON A NET FUNDING BASIS. ALSO, THE AMENDED IAS 19 REQUIRES THE RECOGNITION OF PAST SERVICE COST AS AN EXPENSE AT THE EARLIER OF THE FOLLOWING DATES: (I) WHEN THE PLAN AMENDMENT OR CURTAILMENT OCCURS; AND (II) WHEN THE ENTITY RECOGNIZES RELATED RESTRUCTURING COSTS OR TERMINATION BENEFITS. AS A RESULT OF THE ADOPTION OF THE AMENDED IAS 19, THE GROUP ADJUSTED A CONSOLIDATED UNAMORTIZED PAST SERVICE COST BALANCE IN THE AGGREGATE AMOUNT OF PS.102,, 2013. THESE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS WERE AUTHORIZED FOR ISSUANCE ON APRIL 8, 2014, BY THE GROUP’S CHIEF FINANCIAL OFFICER. 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF DECEMBER 31, 2: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE YEAR ENDED DECEMBER 31, 2,861,,571,149, RESPECTIVELY. DURING THE YEAR ENDED DECEMBER 31, 2013, THE GROUP INVESTED PS.14,870,, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES. 3.DEBT AND FINANCE LEASE OBLIGATIONS: DEBT AND FINANCE LEASE OBLIGATIONS OUTSTANDING AS OF DECEMBER 31, 2: U.S. DOLLAR DEBT: 6% SENIOR NOTES DUE 2018 (A) Ps. Ps. 6.625% SENIOR NOTES DUE 2025 (A) 8.50% SENIOR NOTES DUE 2032 (A) 6.625% SENIOR NOTES DUE 2040 (A) TOTAL U.S. DOLLAR DEBT MEXICAN PESO DEBT: 7.38% NOTES DUE 2020 (B) 8.49% SENIOR NOTES DUE 2037 (A) 7.25% SENIOR NOTES DUE 2043 (A) - BANK LOANS BANK LOANS (SKY) BANK LOANS (TVI) TOTAL MEXICAN PESO DEBT TOTAL DEBT (C) LESS: SHORT-TERM DEBT AND CURRENT PORTION OFLONG-TERM DEBT LONG-TERM DEBT, NET OF CURRENT PORTION Ps. Ps. FINANCE LEASE OBLIGATIONS: SATELLITE TRANSPONDER LEASE OBLIGATION Ps. Ps. OTHER TOTAL FINANCE LEASE OBLIGATIONS LESS: CURRENT PORTION FINANCE LEASE OBLIGATIONS, NET OF CURRENT PORTION Ps. Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2018, 2025, 2032, 2037, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 6.31%, 6.97%, 8.94%, 8.93%, 6.97% AND 7.62% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT (I) IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY; AND (II) IN THE EVENT OF A CHANGE OF CONTROL, IN WHICH CASE THE COMPANY MAY BE REQUIRED TO REDEEM THE SECURITIES AT 101% OF THEIR PRINCIPAL AMOUNT. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2037, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THESE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN THE GROUP’S CONTENT SEGMENT TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE SENIOR NOTES DUE 2018, 2025, 2032, 2(“COMISIÓN NACIONAL BANCARIA Y DE VALORES”). (B) INTEREST ON THESE NOTES (“CERTIFICADOS BURSÁTILES”) IS PAYABLE SEMI-ANNUALLY. THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THESE NOTES, IN WHOLE OR IN PART, AT ANY SEMI-ANNUAL INTEREST PAYMENT DATE AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES AND THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES DESIGNATED BY THE COMPANY’S BOARD OF DIRECTORS, AND ENGAGED IN THE GROUP’S CONTENT SEGMENT, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. (C) TOTAL DEBT IS PRESENTED NET OF UNAMORTIZED FINANCE COSTS AS OF DECEMBER 31, 2, IN THE AGGREGATE AMOUNT OF PS.808,,981, RESPECTIVELY. ON APRIL 8, 2014, THE COMPANY ANNOUNCED THAT IT SUCCESSFULLY PRICED LOCAL BONDS (“CERTIFICADOS BURSÁTILES”) FOR A PRINCIPAL AMOUNT OF PS.6,000,000 (“THE BONDS”) DUE 2% PLUS THE 28-DAY INTERBANK EQUILIBRIUM INTEREST RATE. THE COMPANY INTENDS TO USE THE NET PROCEEDS OF THE OFFERING OF THE BONDS FOR GENERAL CORPORATE PURPOSES AND WORKING CAPITAL. 4.CONTINGENCIES: THERE ARE SEVERAL LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE GROUP WHICH ARE FILED IN THE ORDINARY COURSE OF BUSINESS. IN THE OPINION OF THE COMPANY’S MANAGEMENT, NONE OF THESE ACTIONS AND CLAIMS IS EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP’S FINANCIAL STATEMENTS AS A WHOLE; HOWEVER, THE COMPANY´S MANAGEMENT IS UNABLE TO PREDICT THE OUTCOME OF ANY OF THESE LEGAL ACTIONS AND CLAIMS. 5.EQUITY: THE EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY AS OF DECEMBER 31, 2, IS PRESENTED AS FOLLOWS: NOMINAL CAPITAL STOCK PS. PS. CUMULATIVE INFLATION ADJUSTMENT (A) TOTAL CAPITAL STOCK PS. PS. ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE INCOME, NET SHARES REPURCHASED ) ) NET INCOME FOR THE YEAR EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY PS. PS. (A) ADJUSTMENT TO RECOGNIZE THE EFFECTS OF INFLATION IN CAPITAL STOCK THROUGH DECEMBER 31, 1997, DETERMINED BY APPLYING THE CHANGE IN THE MEXICAN NATIONAL CONSUMER PRICE INDEX BETWEEN THE DATES CAPITAL STOCK WAS CONTRIBUTED AND DECEMBER 31, 1997, THE DATE THROUGH WHICH THE MEXICAN ECONOMY WAS CONSIDERED HYPERINFLATIONARY UNDER THE GUIDELINES OF THE IFRS. ON APRIL 27, 2012, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDENDOF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L”, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,002,692; AND (II) THE CANCELLATION OF 4,563.5 MILLION SHARES OF CAPITAL STOCK IN THE FORM OF 39 MILLION CPOS, WHICH WERE REPURCHASED BY THE COMPANY IN 2009, 2 ON APRIL 2, 2013, THE COMPANY’S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDENDOF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L”, NOT IN THE FORM OF A CPO, WHICHWAS PAID IN CASH IN MAY 2,084,192. ON DECEMBER 9, 2013, THE COMPANY´S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND OF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L”, NOT IN THE FORM OF A CPO,WHICH WAS PAID IN CASH IN DECEMBER 2,084,192. AS OF DECEMBER 31, 2013, THE NUMBER OF SHARES ISSUED, REPURCHASED AND OUTSTANDING IS PRESENTED AS FOLLOWS: ISSUED REPURCHASED AND HELD BY A COMPANY’S TRUST OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES AS OF DECEMBER 31, 2013, THE COMPANY’S SHARES REPURCHASED BY THE COMPANY AND THE COMPANY’S SHARES HELD BY A SPECIAL TRUST IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND THE LONG-TERM RETENTION PLAN ARE PRESENTED AS A CHARGE TO THE EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY, AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - - - PS. - HELD BY A COMPANY TRUST(2) 19,706,102,091 7,222,762,248 26,928,864,339 ADVANCES FOR ACQUISITION OF SHARES (3) - - - PS. DURING THE YEAR ENDED DECEMBER 31, 2, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY IS RECOGNIZED AS A CHARGE TO EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY, AND ANY CANCELLATION OF SHARES REPURCHASED IS RECOGNIZED AS A REDUCTION OF THE COMPANY’S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. IN JANUARY 2013, THE COMPANY RELEASED 320,443,,738,835 CPOS, IN THE AMOUNT OF PS.34,920, IN CONNECTION WITH THE STOCK PURCHASE PLAN. ADDITIONALLY, DURING THE YEAR ENDED DECEMBER 31, 2013, THE LONG-TERM RETENTION PLAN ACQUIRED 1,555,582,, IN THE FORM OF 13,295,577 CPOS, IN THE AMOUNT OF PS.860,,459,691,,023,006 CPOS, AND 378,529,“A”, IN THE AGGREGATE AMOUNT OF PS.801,-TERM RETENTION PLAN. IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND THE LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY A SHARE-BASED COMPENSATION EXPENSE OF PS.601,, 2013, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE. 6.FINANCE INCOME (EXPENSE), NET: FINANCE INCOME (EXPENSE)FOR THE YEARS ENDED DECEMBER 31, 2, INCLUDED: INTEREST EXPENSE PS. ) PS. ) FOREIGN EXCHANGE LOSS, NET ) - OTHER FINANCE EXPENSE, NET (1) - ) FINANCE EXPENSE ) ) INTEREST INCOME (2) FOREIGN EXCHANGE GAIN, NET - OTHER FINANCE INCOME, NET (1) - FINANCE INCOME FINANCE INCOME (EXPENSE), NET PS. PS. ) (1)OTHER FINANCE INCOME OR EXPENSE, NET,INCLUDED IN 2IN FAIR VALUE FROM AN EMBEDDED DERIVATIVE IN A HOST CONTRACT RELATED TO THE GROUP’S INVESTMENT IN CONVERTIBLE DEBENTURES ISSUED BY BMP IN THE AMOUNT OF PS.4,988,,623, RESPECTIVELY. IN 2012, IT INCLUDED A NON-CASH CHARGE IN THE AMOUNT OF PS.933,, WHICH WAS RECOGNIZED IN OTHER COMPREHENSIVE INCOME, NET, IN CONNECTION WITH THE GROUP’S CONVERSION OFDEBENTURES ISSUED BY GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”) THE PARENT COMPANY OF IUSACELL, S.A. DE C.V. (“IUSACELL”), INTO SHARES OF COMMON STOCK OF GSF. IN 2, THIS LINE ITEM ALSO INCLUDED THE GAIN OR LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS. (2)IN THE YEAR ENDED DECEMBER 31, 2013, THIS LINE ITEM INCLUDED INTEREST INCOME FROM THE GROUP’S INVESTMENTS IN FINANCIAL INSTRUMENTS ISSUED BY ARES AND BMP IN THE AMOUNT OF PS.358,927. IN THE YEAR ENDED DECEMBER 31, 2012, THIS LINE ITEM INCLUDED INTEREST INCOME FROM THE GROUP’S INVESTMENTS IN CONVERTIBLE DEBENTURES ISSUED BY BMP AND GSF IN THE AGGREGATE AMOUNT OF PS.411,152. THE DEBENTURES ISSUED BY GSF WERE CONVERTED BY THE GROUP INTO SHARES OF CAPITAL STOCK OF GSF IN JUNE 2012. 7.DEFERRED TAXES: IN THE LAST QUARTER OF 2(THE “2”), WHICH BECAME EFFECTIVE AS OF JANUARY 1ST, 2014.AMONG THE TAX REFORMS APPROVED BY THE MEXICAN CONGRESS, ONE OF THE MOST RELEVANT CHANGES IS THE ELIMINATION OF THE CONSOLIDATION REGIME. THROUGH DECEMBER 31, 2013, THE COMPANY WAS ALLOWED TO CONSOLIDATE, FOR INCOME TAX PURPOSES, INCOME OR LOSS OF ITS MEXICAN SUBSIDIARIES UP TO 100% OF ITS SHARE OWNERSHIP IN SUCH SUBSIDIARIES. AS A RESULT OF THIS CHANGE, THE COMPANY (I) ACCOUNTED FOR AN ADDITIONAL INCOME TAX LIABILITY AS OF DECEMBER 31, 2,813,595; (II) RECOGNIZED A BENEFIT FROM TAX LOSS CARRYFORWARDS OF THE MEXICAN COMPANIES IN THE GROUP AS OF DECEMBER 31, 2,936,044; AND (III) ADJUSTED THE CARRYING AMOUNT OF DEFERRED INCOME TAXES FROM TEMPORARY DIFFERENCES BY RECOGNIZING SUCH DIFFERENCES ON A SEPARATE COMPANY BASIS AND USING THE ENACTED CORPORATE INCOME TAX RATE AS OF DECEMBER 31, 2013. IN ACCORDANCE WITH THE 2, THE MEXICAN CORPORATE INCOME TAX IN 2%. THE DEFERRED INCOME TAX ASSET, NET, AS OF DECEMBER 31, 2, WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES INTANGIBLE ASSETS AND TRANSMISSION RIGHTS - LIABILITIES: INVESTMENTS ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) DERIVATIVE FINANCIAL INSTRUMENTS ) ) INTANGIBLE ASSETS AND TRANSMISSION RIGHTS - ) PREPAID EXPENSES AND OTHER ITEMS ) ) DEFERRED INCOME TAX OF MEXICAN COMPANIES DEFERRED INCOME TAX OF FOREIGN SUBSIDIARIES ASSETS TAX FLATE RATE BUSINESS TAX - ) TAX LOSS CARRYFORWARDS - DEFERRED INCOME TAX ASSET, NET Ps. Ps. THE EFECTS OF INCOME TAX PAYABLE AS OF DECEMBER 31, 2, IN CONNECTION WITH THE 2, ARE AS FOLLOWS: TAX LOSSES OF SUBSIDIARIES, NET Ps. Ps. DIVIDENDS DISTRIBUTED AMONG THE GROUP’S ENTITIES - LESS: CURRENT PORTION NON-CURRENT PORTION Ps. Ps. THE EFFECTS OF INCOME TAX PAYABLE AS OF DECEMBER 31, 2013, IN CONNECTION WITH THE ELIMINATION OF THE INCOME TAX CONSOLIDATION REGIME AMOUNTED TO AN AGGREGATE AMOUNT OF PS.6,813,595, WHICH WAS CLASSIFIED AS CURRENT AND NON-CURRENT LIABILITIES IN THE AMOUNTS OF PS.183,,629,865, RESPECTIVELY. IN THE PERIOD FROM JANUARY 1 TO DECEMBER 31, 2013, THE GROUP MADE PAYMENTS TO THE MEXICAN TAX AUTHORITIES FOR INCOME TAXES PRIMARILY IN CONNECTION WITH (I) CURRENT INCOME TAXES COMPUTED ON A TAX CONSOLIDATED BASIS FOR THE ELEVEN MONTHS ENDED NOVEMBER 30, 2, 2012; (II) IETU (FLAT TAX) FOR THE ELEVEN MONTHS ENDED NOVEMBER 30, 2, 2012; AND (III) AMOUNTS PAID BY THE GROUP CORRESPONDING TO INCOME TAXES RELATED TO PRIOR YEARS. 8. INFORMATION BY SEGMENTS AND SEASONALITY: INFORMATION BY SEGMENTS FOR THE YEARS ENDED DECEMBER 31, 2: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT PROFIT 2013: CONTENT Ps. Ps. Ps. Ps. PUBLISHING SKY TELECOMMUNICATIONS OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL BEFORE OTHER EXPENSE - OTHER EXPENSE, NET - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2012: CONTENT Ps. Ps. Ps. Ps. PUBLISHING SKY TELECOMMUNICATIONS OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL BEFORE OTHER EXPENSE - OTHER EXPENSE, NET - - - CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. (1) CONSOLIDATED TOTALS REPRESENTS INCOME BEFORE OTHER INCOME (EXPENSE). (2) CONSOLIDATED TOTALS REPRESENTS CONSOLIDATED OPERATING INCOME. NEW SEGMENT PRESENTATION IN 2014. IN APRIL 2014, THE GROUP ADJUSTED ITS SEGMENT REPORTING. THE PUBLISHING BUSINESS, WHICH WAS PREVIOUSLY PRESENTED AS A SEPARATE REPORTABLE SEGMENT, WAS CLASSIFIED INTO THE OTHER BUSINESSES SEGMENT IN THE FIRST QUARTER OF 2014, SINCE ITS OPERATIONS BECAME NO LONGER SIGNIFICANT TO THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS TAKEN AS A WHOLE. THE GROUP’S RESULTS OF OPERATIONS ARE SEASONAL. THE GROUP TYPICALLY RECOGNIZES A LARGE PERCENTAGE OF ITS CONSOLIDATED NET SALES (PRINCIPALLY ADVERTISING) IN THE FOURTH QUARTER IN CONNECTION WITH THE HOLIDAY SHOPPING SEASON. IN 2, THE GROUP RECOGNIZED 29.1% AND 28.6%, RESPECTIVELY, OF ITS ANNUAL CONSOLIDATED NET SALES IN THE FOURTH QUARTER OF THE YEAR. THE GROUP’S COSTS, IN CONTRAST TO ITS REVENUES, ARE MORE EVENLY INCURRED THROUGHOUT THE YEAR AND GENERALLY DO NOT CORRELATE TO THE AMOUNT OF ADVERTISING SALES. THE QUARTERLY NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY FOR THE FOUR QUARTERS ENDED DECEMBER 31, 2013, ARE AS FOLLOWS: QUARTER ACCUMULATED QUARTER 1ST/ 13 PS. PS. 2ND / 13 3RD / 13 4TH / 13 9.INVESTMENT IN JOINT VENTURE: DURING 2013, THE GROUP MADE CAPITAL CONTRIBUTIONS IN CONNECTION WITH ITS 50% JOINT INTEREST IN GSF, THE PARENT COMPANY OF IUSACELL, IN THE AGGREGATE AMOUNT OFPS.1,587,500. IN THE FOURTH QUARTER OF 2-CASH IMPAIRMENT ADJUSTMENT RELATED TO ITS INVESTMENT IN GSF IN THE AGGREGATE AMOUNT OF PS.4,836,354, WHICH WAS ACCOUNTED FOR IN SHARE OF LOSS OF JOINT VENTURES AND ASSOCIATES IN THE CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2013. 10.OTHER TRANSACTIONS: SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE, MAINLY FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE’S ESTIMATED 15-YEAR SERVICE LIFE. INTELSAT IS-21 REPLACED INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND STARTED SERVICE IN THE FOURTH QUARTER OF 2012. THIS LEASE AGREEMENT CONTEMPLATES A MONTHLY PAYMENTS OF U.S.$3.0 MILLION TO BE PAID BY SKY BEGINNING IN THE FOURTH QUARTER OF 2012. IN OCTOBER 2012, THE GROUP RECOGNIZED THIS AGREEMENT AS A FINANCE LEASE OBLIGATION IN THE NET AMOUNT OF U.S.$326.3 MILLION (PS.4,192,955). IN FEBRUARY 2012, THE GROUP EXCHANGED ITS 40.8% INTEREST IN LA SEXTA, A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN, FOR A 14.5% EQUITY PARTICIPATION IN IMAGINA, A SIGNIFICANT PROVIDER OF CONTENT AND AUDIOVISUAL SERVICES FOR THE MEDIA AND ENTERTAINMENT INDUSTRY IN SPAIN. AS A RESULT OF THIS TRANSACTION, THE GROUP RECOGNIZED A PRE-TAX GAIN OF PS.24,INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012, AND CLASSIFIED ITS INVESTMENT IN IMAGINA AS AN EQUITY FINANCIAL INSTRUMENT, WITH CHANGES IN FAIR VALUE RECOGNIZED AS OTHER COMPREHENSIVE INCOME OR LOSS. IN MARCH 2013, THE GROUP RECEIVED U.S.$30 MILLION (PS.370,218) FROM UNIVISION RELATED TO THE RELEASE OF CERTAIN CARRIAGE RIGHTS WITH DIRECTV HELD BY THE GROUP IN THE UNITED STATES. THE GROUP RECOGNIZED THE PAYMENT MADE BY UNIVISION AS A NON-RECURRENT OTHER INCOME IN THE CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2013. IN JULY 2013, THE GROUP MADE AN INVESTMENT IN THE AMOUNT OF PS.7,000,, SUBJECT TO REGULATORY APPROVAL, WILL ALLOW THE GROUP O ACQUIRE 95% OF THE EQUITY INTEREST OF TENEDORA ARES, S.A.P.I. DE C.V. (“ARES”), OWNER OF 51% OF THE EQUITY INTEREST OF GRUPO CABLE TV, S.A. DE C.V. (“CABLECOM”), A TELECOMMUNICATIONS COMPANY THAT OFFERS VIDEO, TELEPHONY AND DATA SERVICES IN MEXICO. IN ADDITION, ARES WILL HAVE AN OPTION TO ACQUIRE IN THE FUTURE, SUBJECT TO REGULATORY APPROVALS, THE REMAINING 49% OF THE EQUITY INTEREST OF CABLECOM. ALSO, AS PART OF THIS TRANSACTION, THE GROUP INVESTED IN A LONG-TERM DEBT INSTRUMENT ISSUED BY ARES IN THE AMOUNT OF U.S.$195 MILLION. IN THE YEARS ENDED DECEMBER 31, 2, ROYALTY REVENUE FROM UNIVISION AMOUNTED TO PS.3,522,,261,522, RESPECTIVELY. - INVESTMENTS IN ASSOCIATES AND JOINT VENTURES CONSOLIDATED AUDITED INFORMATION Final Printing COMPANY NAME MAIN ACTIVITIES NUMBER OF SHARES %OWNERSHIP TOTAL AMOUNT (Thousands of Mexican Pesos) ACQUISITION COST BOOK VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. PRODUCTIONS OF T.V. PROGRAMS BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC PROMOTION AND/OR DEVELOPMENT OF ENTERTAINMENT COMPANIES 842,850 8.00 2,584,818 2,844,519 3 GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. PROMOTION AND/OR DEVELOPMENT OF TELECOM COMPANIES 150,000,000 50.00 20,325,557 13,828,000 4 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION AND DISTRIBUTION OF ANIMATED CARTOONS 1,735,560 49.00 4,384 726 5 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 6 ENDEMOL MEXICO, S.A. DE C.V. PRODUCTION AND COMMERCIALIZATION OF TELEVISION PROGRAMMING 50.00 25 328 7 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V. TELECOM 54,666,667 33.33 54,667 628,628 8 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 9 OLLIN VFX, S.A. DE C.V. TELEVISION AND CINEMA PRODUCTION 34 10 T&V S.A.S. PRODUCTION AND COMMERCIALIZATION OF TELEVISION PROGRAMMING 1,849 50.00 312 312 TOTAL INVESTMENT IN ASSOCIATES CREDITS BREAKDOWN (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing CREDIT TYPE / INSTITUTION FOREIGN INSTITUTION (YES/NO) DATE OF CONTRACT AMORTIZATION DATE INTEREST RATE AMORTIZATION OF CREDITS DENOMINATED IN PESOS AMORTIZATION OF CREDITS IN FOREIGN CURRENCY TIME INTERVAL TIME INTERVAL CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANCO NACIONAL DE MÉXICO, S.A. NO 4/20/2006 4/20/2016 BANCO SANTANDER , S.A. NO 4/21/2006 4/21/2016 TIIE+24 BANCO MERCANTIL DEL NORTE, S.A. NO 2/24/2011 2/21/2016 TIIE+1.90 BANCO SANTANDER, S.A. NO 3/30/2011 3/30/2016 BBVA BANCOMER, S.A. NO 3/30/2011 3/30/2016 BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2021 BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2021 BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2018 HSBC MÉXICO, S.A. NO 3/28/2011 3/30/2018 TIIE+117.5 AF BANREGIO, S.A. DE C.V. NO 10/4/2012 10/2/2017 TIIE+2.50 HSBC MÉXICO, S.A. NO 5/29/2013 5/29/2019 TIIE+1.70 OTHER TOTAL BANKS 0 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SENIOR NOTES YES 5/9/2007 5/11/2037 NOTES NO 10/14/2010 10/1/2020 SENIOR NOTES YES 5/14/2013 5/14/2043 SENIOR NOTES YES 5/6/2008 5/15/2018 SENIOR NOTES YES 3/18/2005 3/18/2025 SENIOR NOTES YES 3/11/2002 3/11/2032 SENIOR NOTES YES 11/23/2009 1/15/2040 SECURED 0 0 0 0 0 0 0 0 0 0 PRIVATE PLACEMENTS UNSECURED SECURED TOTAL STOCK MARKET OTHER CURRENT AND NON-CURRENT LIABILITIES WITH COST CSI LEASING MÉXICO, S. DE R.L. DE C.V. NO 12/1/2011 10/1/2015 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 8/1/2012 7/1/2020 INTELSAT GLOBAL SALES & MARKETING, LTD. YES 10/1/2012 9/1/2027 IP MATRIX, S.A. DE C.V. YES 11/1/2009 11/1/2015 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 8/1/2012 7/1/2021 TOTAL CURRENT AND NON-CURRENT LIABILITIES WITH COST 0 0 SUPPLIERS VARIOUS NO 12/1/2013 12/31/2014 VARIOUS YES 12/1/2013 12/31/2014 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER CURRENT AND NON-CURRENT LIABILITIES VARIOUS NO TRANSMISSION RIGHTS NO CUSTOMER DEPOSITS AND ADVANCES NO 2 NO DERIVATIVE FINANCIAL INSTRUMENTS NO VARIOUS YES TRANSMISSION RIGHTS YES OTHER CURRENT AND NON-CURRENT LIABILITIES 0 0 TOTAL 0 0 NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $13.0750PESOS PER U.S. DOLLAR DOES NOT INCLUDE TAX LIABILITIES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF. 21050) OF PS.67,,624,817, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. BANK LOANS AND SENIOR NOTES ARE PRESENTED NET OF UNAMORTIZED FINANCE COSTS IN THE AGGREGATE AMOUNT OF PS.808,585. MONETARY FOREIGN CURRENCY POSITION (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing FOREIGN CURRENCY POSITION (THOUSANDS OF PESOS) DOLLARS OTHER CURRENCIES TOTAL THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS CURRENT NON-CURRENT 0 0 LIABILITIES POSITION CURRENT NON-CURRENT NET BALANCE NOTES: THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN DEBT INSTRUMENTS CONSOLIDATED AUDITED INFORMATION Final Printing FINANCIAL RESTRICTIONS OF LONG - TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$500 MILLION, U.S.$600 MILLION, U.S.$300 MILLION, PS.4,500 MILLION, U.S.$,, S.A.B. WITH MATURITY IN 2018, 2025, 2032, 2037, 2, RESPECTIVELY, CONTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE AGREEMENT OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. UNDER THE TERMS OF THE AGREEMENTS OF LONG-TERM CREDITS ENTERED INTO BY THE COMPANY WITH FOUR MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.8,600 MILLION, AND MATURITIES BETWEEN 2, THE COMPANY IS REQUIRED TO (A) MAINTAIN CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE; AND (B) COMPLY WITH A RESTRICTIVE COVENANT ON SPIN-OFFS, MERGERS AND SIMILAR TRANSACTIONS. UNDER THE TERMS OF THE LONG-TERM LOANS ENTERED INTO BY SKY WITH TWO MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.3,500 MILLION, WITH A MATURITY IN 2016, AND GUARANTEED BY THE COMPANY, SKY IS REQUIRED TO MAINTAIN (A) CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE; AND (B) CERTAIN RESTRICTIVE COVENANTS ON INDEBTEDNESS, LIENS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE WITH FINANCIAL RESTRICTIONS AT DECEMBER 31, 2013, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. SALES DISTRIBUTION BY PRODUCT TOTAL SALES (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing MAIN PRODUCTS NET SALES MARKET
